Title: To Thomas Jefferson from James Monroe, 15 January 1826
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Jany 15. 1826
The communication which you made to me when last at your house, of the correspondence between you & Mr Giles, in reference to a communication made to you by Mr Adams, pending the embargo, of certain combinations which menacd the union, & producd its repeal, has engaged my attention since, as far as the urgent business in which I have been engaged would permit. I have reflected more on it, since, that business was concluded, and now on the road, take the liberty to drop you a few lines on it.My opinion is that Mr Giles in himself, may write what he pleases & do no harm. My fear is, that if your name is connected, with that very important occurrence, by any act of your own, and especially, by a correspondence with him, that it will become the cause of great inquietude to you, and do a public injury. It will in the first instance connect you; with whatever he may do hereafter, that is, with his writings, and his whole career, for it may, & probably will be inferrd, that you would not have sanctiond that publication, by a disclosure of all the facts connected with it, without approving the use to be made of it.Whether the communication made to you, by Mr Adams, was of a confidential nature, is a point, which you have no doubt, fully weighd, & on which I shall, in its relation to Mr Adams, say nothing. In other views, however, the disclosure is important, to yourself, as well as to the public. The disclosure by you, of a fact, which forc’d, the govt from its ground, to save the union, is of the most serious import. The fact, was never known before, and would not be believd, if not vouched by you. What the effect may be, on the state of the union, at this time, I know not, for I have not had time, to trace it, in all its bearings, in the present divisions, with which it is agitated, and which, altho’ very much of a personal nature, may under certain excitments lead to great results. I suggest for your consideration.I write you this in haste, and in profound confidence, and from the motives stated, a regard for the public welfare, and for your happiness, being very sincerely your friend—James MonroeThe object of this is to bring the subject under your consideration, in the light suggested, that you may, in  your power, controul it, should you deem it proper.